Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on December 3, 2020.  
Claims 12 and 16 are cancelled.
Claims 1, 2, 4, 8, 9, 11, 13 and 15 are amended.
Claims 1-11 and 13-15 are pending.
Claims 1-11 and 13-15 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.
Response to Amendments
The claim amendments and Applicant’s arguments filed on December 3, 2020 have been carefully considered.  However, the amendments and arguments failed to place the application in condition for allowance because the amended subject matter is still taught by the primary reference Engstrom et al., as shown in section “Claim Rejection – 35 U.S.C. 102” below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Claims 1 and 13 recite “a control device located at the location of the event”.  However, the specification did not explicitly disclose that a control device is located at the location of the event, therefore does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom et al. (U.S. 2013/0222601).
Regarding claim 1, Engstrom disclosed an automated process executed by a data processing system accessible via a network (Engstrom, Fig. 2 and [0037], “video server 104 and mobile mixing system 110”) to create video production stream, the automated process comprising: 
receiving, via the network, a plurality of captured video streams (Engstrom, [0027, 0058], “One or more camera operators 108 filming and broadcasting one or more video streams to the video server 104.”), wherein each captured video stream is a live stream of an event occurring at a location (Engstrom, [0011], “The one or more cameras can be operated by one or more camera operators who capture and broadcast video streams from multiple locations at the venue of the event.  The event may correspond to a live team-based sports or a public event.”), and wherein each captured video stream is received by the data processing system via a network from one of a plurality of remotely-operated capture devices located at the location of the event (Engstrom, Fig. 1 and [0022-0028] disclosed that the cameras 108a, 108b at the event venue are remotely located from the video servers 104 and mixing system 110, and they communicate via the 3G wireless network); 
combining the video imagery from each of the captured video streams received from the plurality of capture devices located at the location of the event to create a single combined stream (Ergstrom, Fig. 2 and [0031] disclosed a mobile mixing system that includes a video combiner 202, a switching component 204, a communication module 206, a source buffer 208, and other supporting application software 210.  Ergstrom further disclosed in [0032] that the video combiner 202 is configured to combine a group of video streams to generate a combined video signal);
forwarding the single conbined stream that includes the imagery from each of the captured video streams from the data processing system to a control device via the network to thereby permit a user of the control device to view each of the captured video streams within the single combined stream and to select one of the captured video streams for output to the video production stream (Engstrom disclosed in [0027, 0058, 0059] that “The mobile application in the mobile device 102 enables the video director to view the video feeds from the video server 104.” and in [0032] that “The combined video signal when displayed on a display of the mobile device 102 provides a simultaneous preview of the group of video streams”; Said mobile device 102 anticipates a control device in the claim.  Engstrom showed in Fig. 1 that the mobile device 102 is at a remote location.  Engstrom further disclosed in [0027] that the mobile application in the mobile device 102 lets the video director chooses a group of video streams to be combined for an intended preview on the display of the mobile device 102.); and 
in response to a command received from the control device located at the remote location that identifies the selected one of the captured video streams, the data processing system encoding the selected one of the captured video streams from the captured video streams received from the plurality of remotely-operated capture devices for output to the video production stream (Engstrom, [0028], “Upon receipt of the request from the mobile application, the mobile mixing system 110 requests and fetches the selected group of video streams from the video server 104.  The mobile mixing system 110 combines the group of video streams to generate a combined video signal (stream).  Subsequently, the mobile mixing system 110 sends the combined video signal to the video server 104”; Engstrom further disclosed in [0033] that the selected video streams are combined and broadcast using Flash Media Encoder).  
Engstrom did not explicitly disclose that the control device is located at the location of the event.  However, Engstrom disclosed in Fig. 1 and [0022] that the control device (i.e. mobile device 102) is mobile and is in wireless communication with the video server 104 via 3rd generation network (3G) 106. Said disclosure by Engstrom would have made it obvious to one of ordinary skill in the art that the mobile device 102 can be located at the location of the event, if the user of the device desires so.  Therefore, the claimed subject matter is obvious in view of Engstrom’s teaching.
Regarding claim 2, Engstrom disclosed the automated process of claim 1. 
Engstrom disclosed in [0023] that “The video server 104 can correspond to one or more servers or a server farm configured to receive, store, transmit and broadcast one or more video streams.  In an embodiment, the video server 104 may be a commercial service provider that enables mobile users to share live or recorded video streams with one or more intended recipients.” Said server farm disclosed by Engstrom is equivalent to a cloud, and it is not located at the location of the cameras 108a and 108b), and wherein each of the captured video streams are captured and received by the data processing system in real time (Engstrom, Abstract, “live”; [0026], “Vision mixer can be a mobile application (e.g. J2ME, Android, or Flash application) which enables a mobile user (e.g. a video director) to view the live feeds from the video server 104”). 
Regarding claim 3, Engstrom disclosed the automated process of claim 2. 
Engstrom further disclosed wherein the forwarding is performed in real time (Engstrom, [0026], “Vision mixer can be a mobile application (e.g. J2ME, Android, or Flash application) which enables a mobile user (e.g. a video director) to view the live feeds from the video server 104” The live feeds imply that the video is broadcast in real time). 
Regarding claim 4, Engstrom disclosed the automated process of claim 3. 
Engstrom further disclosed wherein the encoding is performed in real time to create the video production stream as a live stream from the captured video streams received from the plurality of remotely-operated capture devices at the location of the event (Engstrom, [0029, 0030] disclosed that “Concurrently, the mobile application also notifies the camera operator (e.g. 108a) corresponding to the selected video stream about the "on air" status of the video stream.” and “On receipt of the notification, the mobile mixing system 110 fetches the selected video stream and communicates the selected video stream to the video server 104 for broadcast”, which shows that the mixing and encoding is performed live and the cameras are remotely operated). 
Regarding claim 5, Engstrom disclosed the automated process of claim 1. 
Engstrom further disclosed wherein at least some of the capture devices are mobile telephones (Engstrom, Fig. 1 and [0025], “The camera operators 108 have one or more cameras (108a, 108b) to capture and broadcast multiple video streams to the video server 104”), and wherein the control device is a tablet computer (Engstrom, [0022], “The mobile device 102 may be a handheld portable computing device such as, but not limited to, a cellular phone, a 
personal digital assistant (PDA), a laptop, a notebook PC, and the like, that has wireless communication capabilities and has in-built display supported by advanced video processing capabilities”). 
Regarding claim 6, Engstrom disclosed the automated process of claim 1. 
Engstrom further disclosed wherein the data processing system is a computer server comprising a processor, memory and interface to the network, wherein the processor is configured to execute instructions stored in the memory to perform the receiving, forwarding and encoding (Engstrom, Fig. 2, “mobile mixing system 110”). 
Regarding claim 7, Engstrom disclosed the automated process of claim 1. 
Engstrom further disclosed wherein the data processing system is implemented within a cloud processing server system (Engstrom, [0023], “The video server 104 can correspond to one or more servers or a server farm configured to receive, store, transmit and broadcast one or more video streams”). 
Regarding claim 8, Engstrom disclosed the automated process of claim 1. 
Engstrom further disclosed compressing the captured video streams prior to forwarding the single combined stream to the control device located at the location of the event (Engstrom disclosed in Fig. 1 and [0025] that the cameras are on mobile phones; It is well known that mobile device cameras compresses the captured video streams; Engstrom further disclosed in [0032] that “the video combiner 202 is configured to combine a group of video streams to generate a combined video signal.  The combined video signal when displayed on a display of the mobile device 102 provides a simultaneous preview of the group of video streams”). 
Claim 13 recites substantially the same subject matter as claim 1, in system form rather than process form, therefore is rejected under the same rationale as claim 1.
Claim 14 recites substantially the same subject matter as claim 2, in system form rather than process form, therefore is rejected under the same rationale as claim 2.

Claims 9-10 are rejected under 35 U.S.C. 103(a) as obvious over Engstrom et al as applied to claim 1, further in view of Asnis et al. (U.S. 2014/0109144).
Regarding claim 9, Engstrom disclosed the automated process of claim 8. 
Engstrom did not explicitly disclose but Asnis disclosed
wherein imagery provided in the single combined stream forwarded to the control device comprises a series of still images from each of the captured video streams (Asnis, [0070, 0071], “equivalent embodiments could simply provide still images (e.g., an image extracted from a nearby I-frame) to reduce encoding and transmission overhead”). 
One of the ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), would have been motivated to combine Engstrom and Asnis because both 
Regarding claim 10, Engstrom disclosed the automated process of claim 9. 
Engstrom did not explicitly disclose but Asnis disclosed
 wherein the still images are selected from the i-frames of the captured video streams (Asnis, [0071]). 
The motivation for combining Engstrom and Asnis is the same as that provided above in the rejection of claim 9.
Claims 11 and 15 are rejected under 35 U.S.C. 103(a) as obvious over Engstrom et al as applied to claim 1, further in view of Coleman Sr. (U.S. 2011/0119716).
Regarding claim 11, Engstrom disclosed the automated process of claim 1. 
Engstrom did not explicitly disclose 
the data processing system compressing the captured video streams received from the plurality of remotely-operated capture devices located at the remote location.
However, in the same field of endeavor, Coleman disclosed systems and methods for managing video distribution to display devices including mobile devices capture video from one or more cameras and apply selected compression strategy suitable to broadcast video over a computer network and cellular network to at least one mobile device (Coleman, Abstract). In particular, Coleman disclosed
the data processing system compressing the captured video streams received from the plurality of remotely-operated capture devices located at the remote location (Coleman, Figs. 1, 14 and Abstract, [0008, 0009]).
Engstrom, Fig. 1 and Abstract; Coleman, Fig. 1 and Abstract).
Therefore it would be obvious for one of ordinary skill in the art to modify Engstrom with Coleman’s teaching as such that the captured video streams in Engstrom would be compressed and then broadcast.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        2/16/2021